 



Exhibit 10.5
EXECUTION COPY
INTERCREDITOR AGREEMENT
     This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of December 5,
2005, and entered into by and among Day International, Inc. (the “Company”),
Goldman Sachs Credit Partners L.P. (“GSCP”), in its capacity as collateral agent
for the First Lien Obligations (as defined below), including its successors and
assigns from time to time (the “First Lien Collateral Agent”), and The Bank of
New York (“BNY”), in its capacity as collateral agent for the Second Lien
Obligations (as defined below), including its successors and assigns from time
to time (the “Second Lien Collateral Agent”). Capitalized terms used in this
Agreement have the meanings assigned to them in Section 1 below.
RECITALS
     The Company, Day International Group, Inc. and certain Subsidiaries of the
Company, as guarantors party thereto (collectively, the “Guarantors”), the
lenders and agents party thereto, and GSCP, as Sole Lead Arranger, Sole
Bookrunner and Syndication Agent (in each such capacity, the “Arranger”), and as
Administrative Agent and Collateral Agent, have entered into that Credit and
Guaranty Agreement dated as of the date hereof providing for a first lien
secured revolving credit facility and term loan (as amended, restated,
supplemented, modified, replaced or refinanced from time to time, the “First
Lien Credit Agreement”);
     The Company, the Guarantors, the lenders and agents party thereto, and
GSCP, as Sole Lead Arranger, Sole Bookrunner and Syndication Agent, and BNY as
Administrative Agent and Collateral Agent, entered into that Credit and Guaranty
Agreement dated as of the date hereof providing for a second lien secured term
loan (as amended, restated, supplemented, modified, replaced or refinanced from
time to time, the “Second Lien Credit Agreement”);
     Pursuant to (i) the First Lien Credit Agreement, the Guarantors have agreed
to guaranty the First Lien Obligations and have agreed to cause certain future
Subsidiaries of the Company to guaranty the First Lien Obligations (the “First
Lien Guaranty”) and (ii) the Second Lien Credit Agreement, the Guarantors have
agreed to guaranty the Second Lien Obligations and have agreed to cause certain
future Subsidiaries of the Company to guaranty the Second Lien Obligations (the
“Second Lien Guaranty”);
     The obligations of the Company under the First Lien Credit Agreement and
any Hedge Agreements with a Lender Counterparty and the obligations of the
Guarantors under the First Lien Guaranty will be secured on a first priority
basis by liens on substantially all the assets of the Company and the
Guarantors, respectively, pursuant to the terms of the First Lien Collateral
Documents;
     The obligations of the Company under the Second Lien Credit Agreement and
the obligations of the Guarantors under the Second Lien Guaranty will be secured
on a

 



--------------------------------------------------------------------------------



 



second priority basis by liens on substantially all the assets of the Company
and the Guarantors, respectively, pursuant to the terms of the Second Lien
Collateral Documents;
     The First Lien Loan Documents and the Second Lien Loan Documents provide,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral; and
     In order to induce the First Lien Collateral Agent and the First Lien
Claimholders to consent to the Grantors incurring the Second Lien Obligations
and to induce the First Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor, the Second Lien Collateral Agent on behalf of the Second Lien
Claimholders has agreed to the intercreditor and other provisions set forth in
this Agreement.
AGREEMENT
     In consideration of the foregoing, the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
     SECTION 1. Definitions.
     1.1 Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.
     “Agreement” means this Intercreditor Agreement, as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
     “Bankruptcy Law” means the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.
     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.
     “Cap Amount” has the meaning assigned to that term within the definition of
“First Lien Obligation”.

2



--------------------------------------------------------------------------------



 



     “Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral.
     “Company” has the meaning assigned to that term in the Preamble to this
Agreement.
     “Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
the Second Lien Loan Document which creates a Lien on the same Collateral,
granted by the same Grantor.
     “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Company’s and the Guarantors’
operations and not for speculative purposes.
     “DIP Financing” has the meaning assigned to that term in Section 6.1.
     “Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:
     (a) payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the First Lien
Loan Documents and constituting First Lien Obligations;
     (b) payment in full in cash of all other First Lien Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid;
     (c) termination or expiration of all commitments, if any, to extend credit
that would constitute First Lien Obligations; and
     (d) termination or cash collateralization (in an amount and manner
reasonably satisfactory to the First Lien Collateral Agent, but in no event
greater than 105% of the aggregate undrawn face amount) of all letters of credit
issued under the First Lien Loan Documents and constituting First Lien
Obligations.
     “Disposition” has the meaning assigned to that term in Section 5.1(b).
     “First Lien Claimholders” means, at any relevant time, the holders of First
Lien Obligations at that time, including the First Lien Lenders and the agents
under the First Lien Loan Documents.
     “First Lien Collateral Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

3



--------------------------------------------------------------------------------



 



     “First Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any First Lien Obligations.
     “First Lien Collateral Documents” means the Collateral Documents (as
defined in the First Lien Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any First Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.
     “First Lien Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.
     “First Lien Guaranty” has the meaning assigned to that term in the Recitals
to this Agreement.
     “First Lien Lenders” means the “Lenders” under and as defined in the First
Lien Loan Documents.
     “First Lien Loan Documents” means the First Lien Credit Agreement and the
Credit Documents (as defined in the First Lien Credit Agreement), including
Hedge Agreements entered into with a Lender Counterparty, and each of the other
agreements, documents and instruments providing for or evidencing any other
First Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any First Lien Obligations, including
any intercreditor or joinder agreement among holders of First Lien Obligations,
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, modified, renewed or extended from time to time in
accordance with the provisions of this Agreement.
     “First Lien Mortgages” means a collective reference to each mortgage, deed
of trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any First Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.
     “First Lien Obligations” means, subject to the next sentence, all
Obligations outstanding under the First Lien Credit Agreement and the other
First Lien Loan Documents, including Hedge Agreements entered into with any
Lender Counterparty. “First Lien Obligations” shall include all interest accrued
or accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant First Lien Loan
Document whether or not the claim for such interest is allowed as a claim in
such Insolvency or Liquidation Proceeding.
     Notwithstanding the foregoing, if the sum of: (1) Indebtedness for borrowed
money constituting principal outstanding under the First Lien Credit Agreement
and the other First Lien Documents; plus (2) the aggregate face amount of any
letters of credit issued but not reimbursed under the First Lien Credit
Agreement, is in excess of $368.5 million in the aggregate (the “Cap Amount”),
then only that portion of such Indebtedness and such aggregate face amount of
letters of credit equal to the Cap Amount shall be

4



--------------------------------------------------------------------------------



 



included in First Lien Obligations and interest and reimbursement obligations
with respect to such Indebtedness and letters of credit shall only constitute
First Lien Obligations to the extent related to Indebtedness and face amounts of
letters of credit included in the First Lien Obligations.
     “Governmental Authority” means any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
     “Grantors” means the Company, the Guarantors and each other Person that has
or may from time to time hereafter execute and deliver a First Lien Collateral
Document or a Second Lien Collateral Document as a “Grantor” (or the equivalent
thereof).
     “Guarantors” has the meaning set forth in the Recitals to this Agreement.
     “Hedge Agreements” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty in order to satisfy the requirements of
the First Lien Credit Agreement or otherwise in the ordinary course of the
Company’s or any of the Guarantors’ businesses.
     “Hedging Obligation” of any Person means any obligation of such Person
pursuant to any Hedge Agreements.
     “Indebtedness” means and includes all Obligations that constitute
“Indebtedness” within the meaning of the First Lien Credit Agreement or the
Second Lien Credit Agreement, as applicable.
     “Insolvency or Liquidation Proceeding” means:
     (a) any voluntary or involuntary case or proceeding under the Bankruptcy
Code with respect to any Grantor;
     (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets;
     (c) any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or
     (d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

5



--------------------------------------------------------------------------------



 



     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement each of which is for the
purpose of hedging the interest rate exposure associated with the Company’s or
the Guarantors’ operations and not for speculative purposes.
     “Lender Counterparty” means the Arranger and each First Lien Lender or any
Affiliate of a First Lien Lender counterparty to a Hedge Agreement (including
any Person who is a First Lien Lender (and any Affiliate thereof) as of the
Closing Date (as defined in the First Lien Credit Agreement) but subsequently,
whether before or after entering into a Hedge Agreement, ceases to be a First
Lien Lender) including, without limitation, each such Affiliate that enters into
a joinder agreement with the First Lien Collateral Agent.
     “Lien” means any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing.
     “New Agent” has the meaning assigned to that term in Section 5.5.
     “Obligations” means all obligations of every nature of each Grantor from
time to time owed to any agent or trustee, the First Lien Claimholders, the
Second Lien Claimholders or any of them or their respective Affiliates, in each
case under the First Lien Loan Documents, the Second Lien Loan Documents or
Hedge Agreements, whether for principal, interest or payments for early
termination of Interest Rate Agreements, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
     “Pledged Collateral” has the meaning set forth in Section 5.4(a).
     “Recovery” has the meaning set forth in Section 6.5.
     “Refinance” means, in respect of any Indebtedness, to refinance, extend,
renew, defease, amend, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for, such
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.
     “Second Lien Claimholders” means, at any relevant time, the holders of
Second Lien Obligations at that time, including the Second Lien Lenders and the
agents under the Second Lien Loan Documents.

6



--------------------------------------------------------------------------------



 



     “Second Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Second Lien Obligations.
     “Second Lien Collateral Agent” has the meaning assigned to that term in the
Preamble of this Agreement.
     “Second Lien Collateral Documents” means the Collateral Documents (as
defined in the Second Lien Credit Agreement) and any other agreement, document
or instrument pursuant to which a Lien is granted securing any Second Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.
     “Second Lien Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.
     “Second Lien Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.
     “Second Lien Lenders” means the “Lenders” under and as defined in the
Second Lien Credit Agreement.
     “Second Lien Loan Documents” means the Second Lien Credit Agreement and the
Credit Documents (as defined in the Second Lien Credit Agreement) and each of
the other agreements, documents and instruments providing for or evidencing any
other Second Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any Second Lien Obligations, including
any intercreditor or joinder agreement among holders of Second Lien Obligations
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, modified, renewed or extended from time to time in
accordance with the provisions of this Agreement.
     “Second Lien Mortgages” means a collective reference to each mortgage, deed
of trust and any other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Second Lien
Obligations or under which rights or remedies with respect to any such Liens are
governed.
     “Second Lien Obligations” means all Obligations outstanding under the
Second Lien Credit Agreement and the other Second Lien Loan Documents. “Second
Lien Obligations” shall include all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding, accrue)
after commencement of an Insolvency or Liquidation Proceeding in accordance with
the rate specified in the relevant Second Lien Loan Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.
     “Standstill Period” has the meaning set forth in Section 3.1(a)(1).
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of

7



--------------------------------------------------------------------------------



 



which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:
     (a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;
     (b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
     (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
     (d) all references herein to Sections shall be construed to refer to
Sections of this Agreement; and
     (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     SECTION 2. Lien Priorities.
     2.1 Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or the Second Lien Loan Documents or any defect
or deficiencies in, or failure to perfect, the Liens securing the First Lien
Obligations or any other circumstance whatsoever, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, hereby agrees that:

8



--------------------------------------------------------------------------------



 



     (a) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Collateral Agent or any First
Lien Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations; and
     (b) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Collateral Agent, any Second
Lien Claimholders or any agent or trustee therefor regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Liens securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person.
     2.2 Prohibition on Contesting Liens. Each of the Second Lien Collateral
Agent, for itself and on behalf of each Second Lien Claimholder, and the First
Lien Collateral Agent, for itself and on behalf of each First Lien Claimholder,
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or on behalf of any of the First Lien Claimholders in the First
Lien Collateral or by or on behalf of any of the Second Lien Claimholders in the
Second Lien Collateral, as the case may be, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the First Lien Collateral Agent or any First Lien Claimholder to
enforce this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the First Lien Obligations as provided in
Sections 2.1 and 3.1.
     2.3 No New Liens. So long as the Discharge of First Lien Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the parties hereto
agree that the Company shall not, and shall not permit any other Grantor to:
     (a) grant or permit any additional Liens on any asset or property to secure
any Second Lien Obligation unless it has granted or concurrently grants a Lien
on such asset or property to secure the First Lien Obligations; or
     (b) grant or permit any additional Liens on any asset or property to secure
any First Lien Obligations unless it has granted or concurrently grants a Lien
on such asset or property to secure the Second Lien Obligations.
To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the First
Lien Collateral Agent and/or the First Lien Claimholders, the Second Lien
Collateral Agent, on behalf of Second Lien Claimholders, agrees that any amounts
received by or distributed to any of them pursuant

9



--------------------------------------------------------------------------------



 



to or as a result of Liens granted in contravention of this Section 2.3 shall be
subject to Section 4.2.
     2.4 Similar Liens and Agreements. The parties hereto agree that it is their
intention that the First Lien Collateral and the Second Lien Collateral be
identical. In furtherance of the foregoing and of Section 8.9, the parties
hereto agree, subject to the other provisions of this Agreement:
     (a) upon request by the First Lien Collateral Agent or the Second Lien
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Loan Documents; and
     (b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations, subject to Section 5.3(d), shall be
in all material respects the same forms of documents other than with respect to
the first lien and the second lien nature of the Obligations thereunder.
     SECTION 3. Enforcement.
     3.1 Exercise of Remedies.
     (a) Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, the Second Lien Collateral Agent and the
Second Lien Claimholders:
     (1) will not exercise or seek to exercise any rights or remedies with
respect to any Collateral (including the exercise of any right of setoff or any
right under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Second Lien
Collateral Agent or any Second Lien Claimholder is a party) or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure); provided, however, that the Second Lien Collateral Agent
may exercise any or all such rights or remedies after the passage of a period of
at least 180 days has elapsed since the later of: (i) the date on which the
Second Lien Collateral Agent declares the existence of any Event of Default
under any Second Lien Loan Documents and demands the repayment of all the
principal amount of any Second Lien Obligations; and (ii) the date on which the
First Lien Collateral Agent receives notice from the Second Lien Collateral
Agent of such declarations of an Event of Default, (the “Standstill Period”);
provided, further, however, that notwithstanding anything herein to the
contrary, in no event shall the Second Lien Collateral Agent or any Second Lien
Claimholder exercise any rights or remedies with respect to the Collateral if,
notwithstanding the expiration of the Standstill

10



--------------------------------------------------------------------------------



 



Period, the First Lien Collateral Agent or First Lien Claimholders shall have
commenced and be diligently pursuing the exercise of their rights or remedies
with respect to all or any material portion of the Collateral (prompt notice of
such exercise to be given to the Second Lien Collateral Agent);
     (2) will not contest, protest or object to any foreclosure proceeding or
action brought by the First Lien Collateral Agent or any First Lien Claimholder
or any other exercise by the First Lien Collateral Agent or any First Lien
Claimholder of any rights and remedies relating to the Collateral under the
First Lien Loan Documents or otherwise; and
     (3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the First
Lien Collateral Agent or the First Lien Claimholders from bringing or pursuing
any foreclosure proceeding or action or any other exercise of any rights or
remedies relating to the Collateral;
provided, that, in the case of (1), (2) and (3) above, the Liens granted to
secure the Second Lien Obligations of the Second Lien Claimholders shall attach
to any proceeds resulting from actions taken by the First Lien Collateral Agent
or any First Lien Claimholder in accordance with this Agreement after
application of such proceeds to the extent necessary to meet the requirements of
a Discharge of First Obligations.
     (b) Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, subject to Section 3.1(a)(1), the First Lien
Collateral Agent and the First Lien Claimholders shall have the right to enforce
rights, exercise remedies (including set-off and the right to credit bid their
debt) and make determinations regarding the release, disposition, or
restrictions with respect to the Collateral without any consultation with or the
consent of the Second Lien Collateral Agent or any Second Lien Claimholder;
provided, that the Lien securing the Second Lien Obligations shall remain on the
proceeds of such Collateral released or disposed of subject to the relative
priorities described in Section 2. In exercising rights and remedies with
respect to the Collateral, the First Lien Collateral Agent and the First Lien
Claimholders may enforce the provisions of the First Lien Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.
     (c) Notwithstanding the foregoing, the Second Lien Collateral Agent and any
Second Lien Claimholder may:

11



--------------------------------------------------------------------------------



 



     (1) file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;
     (2) take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien
Collateral Agent or the First Lien Claimholders to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the
Collateral;
     (3) file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;
     (4) file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
     (5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Second Lien Obligations
and the Collateral; and
     (6) exercise any of its rights or remedies with respect to the Collateral
after the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1).
     The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any Collateral in its capacity as a creditor
in violation of this Agreement. Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in Sections 3.1(a), 6.3(b) and this
Section 3.1(c), the sole right of the Second Lien Collateral Agent and the
Second Lien Claimholders with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred.
     (d) Subject to Sections 3.1(a) and (c) and Section 6.3(b):
     (1) the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Claimholders, agrees that the Second Lien Collateral Agent and the
Second Lien Claimholders will not take any action that would hinder any exercise
of remedies under the First Lien Loan Documents or is otherwise prohibited

12



--------------------------------------------------------------------------------



 



hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;
     (2) the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Claimholders, hereby waives any and all rights it or the Second Lien
Claimholders may have as a junior lien creditor or otherwise to object to the
manner in which the First Lien Collateral Agent or the First Lien Claimholders
seek to enforce or collect the First Lien Obligations or the Liens securing the
First Lien Obligations granted in any of the First Lien Collateral undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the First Lien Collateral Agent or First Lien
Claimholders is adverse to the interest of the Second Lien Claimholders; and
     (3) the Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the First Lien Claimholders with respect to the Collateral
as set forth in this Agreement and the First Lien Loan Documents.
     (e) Except as otherwise specifically set forth in Sections 3.1(a) and (d),
the Second Lien Collateral Agent and the Second Lien Claimholders may exercise
rights and remedies as unsecured creditors against the Company or any other
Grantor that has guaranteed or granted Liens to secure the Second Lien
Obligations in accordance with the terms of the Second Lien Loan Documents and
applicable law; provided that in the event that any Second Lien Claimholder
becomes a judgment Lien creditor in respect of Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Lien Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Lien Obligations)
as the other Liens securing the Second Lien Obligations are subject to this
Agreement.
     (f) Nothing in this Agreement shall prohibit the receipt by the Second Lien
Collateral Agent or any Second Lien Claimholders of the required payments of
interest, principal and other amounts owed in respect of the Second Lien
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Second Lien Collateral Agent or any Second Lien Claimholders of
rights or remedies as a secured creditor (including set-off) or enforcement in
contravention of this Agreement of any Lien held by any of them. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Collateral Agent or the First Lien Claimholders may have with respect
to the First Lien Collateral.
     SECTION 4. Payments.
     4.1 Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection on, such

13



--------------------------------------------------------------------------------



 



Collateral upon the exercise of remedies by the First Lien Collateral Agent or
First Lien Claimholders, shall be applied by the First Lien Collateral Agent to
the First Lien Obligations in such order as specified in the relevant First Lien
Loan Documents. Upon the Discharge of First Lien Obligations, the First Lien
Collateral Agent shall deliver to the Second Lien Collateral Agent any
Collateral and proceeds of Collateral held by it in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct to be applied by the Second Lien Collateral Agent to the Second
Lien Obligations in such order as specified in the Second Lien Collateral
Documents.
     4.2 Payments Over in Violation of Agreement. So long as the Discharge of
First Lien Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor, any Collateral or proceeds thereof (including assets or proceeds
subject to Liens referred to in the final sentence of Section 2.3) received by
the Second Lien Collateral Agent or any Second Lien Claimholders in connection
with the exercise of any right or remedy (including set-off) relating to the
Collateral in contravention of this Agreement shall be segregated and held in
trust and forthwith paid over to the First Lien Collateral Agent for the benefit
of the First Lien Claimholders in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
First Lien Collateral Agent is hereby authorized to make any such endorsements
as agent for the Second Lien Collateral Agent or any such Second Lien
Claimholders. This authorization is coupled with an interest and is irrevocable
until the Discharge of First Lien Obligations.
     SECTION 5. Other Agreements.
     5.1 Releases.
     (a) If in connection with the exercise of the First Lien Collateral Agent’s
remedies in respect of the Collateral provided for in Section 3.1, the First
Lien Collateral Agent, for itself or on behalf of any of the First Lien
Claimholders, releases any of its Liens on any part of the Collateral or
releases any Grantor from its obligations under its guaranty of the First Lien
Obligations in connection with the sale of the stock, or substantially all the
assets, of such Grantor, then the Liens, if any, of the Second Lien Collateral
Agent, for itself or for the benefit of the Second Lien Claimholders, on such
Collateral, and the obligations of such Grantor under its guaranty of the Second
Lien Obligations, shall be automatically, unconditionally and simultaneously
released. The Second Lien Collateral Agent, for itself or on behalf of any such
Second Lien Claimholders, promptly shall execute and deliver to the First Lien
Collateral Agent or such Grantor such termination statements, releases and other
documents as the First Lien Collateral Agent or such Grantor may request to
effectively confirm such release.
     (b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the First Lien Loan Documents and the Second Lien Loan
Documents (other than in connection with the exercise of the First Lien
Collateral Agent’s remedies in respect of the Collateral provided for in
Section 3.1), the First Lien Collateral Agent, for itself or on

14



--------------------------------------------------------------------------------



 



behalf of any of the First Lien Claimholders, releases any of its Liens on any
part of the Collateral, or releases any Grantor from its obligations under its
guaranty of the First Lien Obligations in connection with the sale of the stock,
or substantially all the assets, of such Grantor, in each case other than (A) in
connection with the Discharge of First Lien Obligations and (B) after the
occurrence and during the continuance of any Event of Default under the Second
Lien Credit Agreement, then the Liens, if any, of the Second Lien Collateral
Agent, for itself or for the benefit of the Second Lien Claimholders, on such
Collateral, and the obligations of such Grantor under its guaranty of the Second
Lien Obligations, shall be automatically, unconditionally and simultaneously
released. The Second Lien Collateral Agent, for itself or on behalf of any such
Second Lien Claimholders, promptly shall execute and deliver to the First Lien
Collateral Agent or such Grantor such termination statements, releases and other
documents as the First Lien Collateral Agent or such Grantor may request to
effectively confirm such release.
     (c) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
hereby irrevocably constitutes and appoints the First Lien Collateral Agent and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second Lien Collateral Agent
or such holder or in the First Lien Collateral Agent’s own name, from time to
time in the First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.
     (d) Until the Discharge of First Lien Obligations occurs, to the extent
that the First Lien Collateral Agent or the First Lien Claimholders (i) have
released any Lien on Collateral or any Grantor from its obligation under its
guaranty and any such Liens or guaranty are later reinstated or (ii) obtain any
new liens or additional guarantees from any Grantor, then the Second Lien
Collateral Agent, for itself and for the Second Lien Claimholders, shall be
granted a Lien on any such Collateral, subject to the lien subordination
provisions of this Agreement, and an additional guaranty, as the case may be.
     (e) In the event that the principal amount of funded First Lien Obligations
plus the aggregate face amount of letters of credit, if any, issued under the
First Lien Credit Agreement and not reimbursed plus the aggregate principal
amount of unfunded commitments under the First Lien Credit Agreement
(collectively, the “First Lien Obligations Amount”), at any date of
determination no longer constitute at least 15% of the sum of (i) the First Lien
Obligations Amount and (ii) the principal amount of Second Lien Obligations
(collectively, the “Second Lien Obligations Amount”), then any agreement
provided for in Section 5.1(a) and (b) above (except for releases given in
connection with a Disposition permitted under the First Lien Loan Documents and
the Second Lien Loan Documents) shall require the consent of First Lien
Claimholders and Second Lien Claimholders representing in the aggregate more
than 50% of the sum of (i) the First Lien Obligations Amount and (ii) the Second
Lien Obligations Amount.

15



--------------------------------------------------------------------------------



 



     5.2 Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, subject to the terms of, and the rights of the Grantors under, the
First Lien Loan Documents, the First Lien Collateral Agent and the First Lien
Claimholders shall have the sole and exclusive right to adjust settlement for
any insurance policy covering the Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding (or
any deed in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of First Lien Obligations has occurred, and subject to the rights of
the Grantors under the First Lien Loan Documents, all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect to the Collateral and to the extent required by the
First Lien Loan Documents shall be paid to the First Lien Collateral Agent for
the benefit of the First Lien Claimholders pursuant to the terms of the First
Lien Loan Documents (including, without limitation, for purposes of cash
collateralization of letters of credit) and thereafter, to the extent no First
Lien Obligations are outstanding, and subject to the rights of the Grantors
under the Second Lien Collateral Documents, to the Second Lien Collateral Agent
for the benefit of the Second Lien Claimholders to the extent required under the
Second Lien Collateral Documents and then, to the extent no Second Lien
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of First Lien Obligations has occurred, if
the Second Lien Collateral Agent or any Second Lien Claimholders shall, at any
time, receive any proceeds of any such insurance policy or any such award or
payment in contravention of this Agreement, it shall segregate and hold in trust
and forthwith pay such proceeds over to the First Lien Collateral Agent in
accordance with the terms of Section 4.2.
     5.3 Amendments to First Lien Loan Documents and Second Lien Loan Documents.
(a) The First Lien Loan Documents may be amended, supplemented or otherwise
modified in accordance with their terms and the First Lien Credit Agreement may
be Refinanced, in each case, without notice to, or the consent of the Second
Lien Collateral Agent or the Second Lien Claimholders, all without affecting the
lien subordination or other provisions of this Agreement; provided, however,
that the holders of such Refinancing debt bind themselves in a writing addressed
to the Second Lien Collateral Agent and the Second Lien Claimholders to the
terms of this Agreement and any such amendment, supplement, modification or
Refinancing shall not, without the consent of the Second Lien Collateral Agent:
     (1) increase the sum of (without duplication) (A) the then outstanding
aggregate principal amount of the First Lien Credit Agreement and (B) the
aggregate amount of Revolving Commitment under the First Lien Credit Agreement
and (C) the aggregate face amount of any letters of credit issued under the
First Lien Credit Agreement and not reimbursed and (D) the then outstanding
aggregate principal amount of First Lien Obligations and the aggregate face
amount of any letters of credit issued and not reimbursed constituting First
Lien Obligations in excess of the Cap Amount;
     (2) increase the “Applicable Margin” or similar component of the interest
rate or yield provisions applicable to the First Lien Obligations by more

16



--------------------------------------------------------------------------------



 



than 2.5% per annum (excluding increases (A) resulting from application of the
pricing grid set forth in the First Lien Credit Agreement as in effect on the
date hereof or (B) resulting from the accrual of interest at the default rate);
     (3) extend the scheduled maturity of the First Lien Credit Agreement or any
Refinancing thereof beyond the scheduled maturity of the Second Lien Credit
Agreement or any Refinancing thereof; or
     (4) contravene the provisions of this Agreement.
     (b) Without the prior written consent of the First Lien Collateral Agent,
no Second Lien Loan Document may be Refinanced, amended, supplemented or
otherwise modified or entered into to the extent such Refinancing, amendment,
supplement or modification, or the terms of any new Second Lien Loan Document,
would:
     (1) increase the principal amount of the Second Lien Credit Agreement in
excess of the amount permitted under the First Lien Credit Agreement;
     (2) increase the “Applicable Margin” or similar component of the interest
rate or yield provisions applicable to the Second Lien Obligations by more than
2.5% per annum (excluding increases resulting from the accrual of interest at
the default rate);
     (3) change any default or Event of Default thereunder in a manner adverse
to the loan parties thereunder (other than to eliminate any such Event of
Default or increase any grace period related thereto or otherwise make such
Event of Default or condition less restrictive or burdensome on the Company);
     (3) change (to earlier dates) any dates upon which payments of principal or
interest are due thereon;
     (4) change the prepayment provisions thereof;
     (5) increase materially the obligations of the obligor thereunder or to
confer any additional material rights on the lenders under the Second Lien
Credit Agreement (or a representative on their behalf) which would be adverse to
any Credit Party or any First Lien Lenders; or
     (6) contravene the provisions of this Agreement.
     The Second Lien Credit Agreement may be Refinanced to the extent the terms
and conditions of such Refinancing debt meet the requirements of this
Section 5.3(b), the average life to maturity thereof is greater than or equal to
that of the Second Lien Credit Agreement and the holders of such Refinancing
debt bind themselves in a writing addressed to the First Lien Collateral Agent
and the First Lien Claimholders to the terms of this Agreement.

17



--------------------------------------------------------------------------------



 



     (c) The Company agrees that each Second Lien Collateral Document shall
include the following language (or language to similar effect approved by the
First Lien Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of
December 5 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Day International, Inc.,
Goldman Sachs Credit Partners L.P., as First Lien Collateral Agent and The Bank
of New York, as Second Lien Collateral Agent and certain other persons party or
that may become party thereto from time to time. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”
In addition, the Company agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of such Second Lien Mortgage
to the First Lien Collateral Document covering such Collateral.
     (d) In the event any First Lien Collateral Agent or the First Lien
Claimholders and the relevant Grantor enter into any amendment, waiver or
consent in respect of any of the First Lien Collateral Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any First Lien Collateral Document or changing in any manner
the rights of the First Lien Collateral Agent, such First Lien Claimholders, the
Company or any other Grantor thereunder, then such amendment, waiver or consent
shall apply automatically to any comparable provision of the Comparable Second
Lien Collateral Document without the consent of the Second Lien Collateral Agent
or the Second Lien Claimholders and without any action by the Second Lien
Collateral Agent, the Company or any other Grantor, provided, that:
     (1) no such amendment, waiver or consent shall have the effect of:
     (A) removing or releasing assets subject to the Lien of the Second Lien
Collateral Documents, except to the extent that a release of such Lien is
permitted or required by Section 5.1 of this Agreement and provided that there
is a corresponding release of the Liens securing the First Lien Obligations;
     (B) imposing duties on the Second Lien Collateral Agent without its
consent;
     (C) permitting other Liens on the Collateral not permitted under the terms
of the Second Lien Loan Documents or Section 6; or

18



--------------------------------------------------------------------------------



 



     (D) being prejudicial to the interests of the Second Lien Claimholders to a
greater extent than the First Lien Claimholders; and
     (2) notice of such amendment, waiver or consent shall have been given to
the Second Lien Collateral Agent within ten (10) Business Days after the
effective date of such amendment, waiver or consent.
     5.4 Bailee for Perfection. (a) The First Lien Collateral Agent agrees to
hold that part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the First
Lien Claimholders and as bailee for the Second Lien Collateral Agent (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the
purpose of perfecting the security interest granted under the First Lien Loan
Documents and the Second Lien Loan Documents, respectively, subject to the terms
and conditions of this Section 5.4.
     (b) The First Lien Collateral Agent shall have no obligation whatsoever to
the First Lien Claimholders, the Second Lien Collateral Agent or any Second Lien
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 5.4. The duties or responsibilities of the First Lien
Collateral Agent under this Section 5.4 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.4 and delivering
the Pledged Collateral upon a Discharge of First Lien Obligations as provided in
paragraph (d) below.
     (c) The First Lien Collateral Agent acting pursuant to this Section 5.4
shall not have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of the First Lien Claimholders, the Second Lien
Collateral Agent or any Second Lien Claimholder.
     (d) Upon the Discharge of First Lien Obligations under the First Lien Loan
Documents to which the First Lien Collateral Agent is a party, the First Lien
Collateral Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements, first, to the Second Lien Collateral
Agent to the extent Second Lien Obligations remain outstanding, and second, to
the Company to the extent no First Lien Obligations or Second Lien Obligations
remain outstanding (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). The First Lien Collateral
Agent further agrees to take all other action reasonably requested by the Second
Lien Collateral Agent in connection with the Second Lien Collateral Agent
obtaining a first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.
     (e) Subject to the terms of this Agreement, so long as the Discharge of
First Lien Obligations has not occurred, the First Lien Collateral Agent shall
be entitled to deal

19



--------------------------------------------------------------------------------



 



with the Pledged Collateral or Collateral within its “control” in accordance
with the terms of this Agreement and other First Lien Loan Documents as if the
Liens of the Second Lien Collateral Agent and Second Lien Claimholders did not
exist.
     5.5 When Discharge of First Lien Obligations Deemed to Not Have Occurred.
If concurrently with the Discharge of First Lien Obligations, the Company
thereafter enters into any Refinancing of any First Lien Loan Document
evidencing a First Lien Obligation which Refinancing is permitted by the Second
Lien Loan Documents, then such Discharge of First Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of First Lien Obligations), and, from and after the date on
which the New First Lien Debt Notice is delivered to the Second Lien Collateral
Agent in accordance with the next sentence, the obligations under such
Refinancing of the First Lien Loan Document shall automatically be treated as
First Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, and the First Lien Collateral Agent under such First Lien Loan Documents
shall be the First Lien Collateral Agent for all purposes of this Agreement.
Upon receipt of a notice (the “New First Lien Debt Notice”) stating that the
Company has entered into a new First Lien Loan Document (which notice shall
include the identity of the new first lien collateral agent, such agent, the
“New Agent”), the Second Lien Collateral Agent shall promptly (a) enter into
such documents and agreements (including amendments or supplements to this
Agreement) as the Company or such New Agent shall reasonably request in order to
provide to the New Agent the rights contemplated hereby, in each case consistent
in all material respects with the terms of this Agreement and (b) deliver to the
New Agent any Pledged Collateral held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral). The New Agent shall agree in a writing addressed to the Second Lien
Collateral Agent and the Second Lien Claimholders to be bound by the terms of
this Agreement. If the new First Lien Obligations under the new First Lien Loan
Documents are secured by assets of the Grantors constituting Collateral that do
not also secure the Second Lien Obligations, then the Second Lien Obligations
shall be secured at such time by a second priority Lien on such assets to the
same extent provided in the Second Lien Collateral Documents and this Agreement.
     5.6 Purchase Right. Without prejudice to the enforcement of the First Lien
Claimholders remedies, the First Lien Claimholders agree at any time following
an acceleration of the First Lien Obligations in accordance with the terms of
the First Lien Credit Agreement, the First Lien Claimholders will offer the
Second Lien Claimholders the option to purchase the entire aggregate amount of
outstanding First Lien Obligations (including unfunded commitments under the
First Lien Credit Agreement) at par plus accrued interest (without regard to any
prepayment penalty or premium), without warranty or representation or recourse,
on a pro rata basis across First Lien Claimholders. The Second Lien Claimholders
shall irrevocably accept or reject such offer within ten (10) Business Days of
the receipt thereof and the parties shall endeavor to close promptly thereafter.
If the Second Lien Claimholders accept such offer, it shall be exercised
pursuant to documentation mutually acceptable to each of the First Lien
Collateral Agent and the Second Lien Collateral Agent. If the Second Lien
Claimholders reject such offer

20



--------------------------------------------------------------------------------



 



(or do not so irrevocably accept such offer within the required timeframe), the
First Lien Claimholders shall have no further obligations pursuant to this
Section 5.6 and may take any further actions in their sole discretion in
accordance with the First Lien Loan Documents and this Agreement.
     SECTION 6. Insolvency or Liquidation Proceedings.
     6.1 Finance and Sale Issues. Until the Discharge of First Lien Obligations
has occurred, if the Company or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the First Lien Collateral Agent shall
desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code), on which the First Lien Collateral Agent
or any other creditor has a Lien or to permit the Company or any other Grantor
to obtain financing, whether from the First Lien Claimholders or any other
Person under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law
(“DIP Financing”) then the Second Lien Collateral Agent, on behalf of itself and
the Second Lien Claimholders, agrees that it will raise no objection to such
Cash Collateral use or DIP Financing; provided that the Second Lien Collateral
Agent and the Second Lien Claimholders retain the right to object to (i) any
ancillary agreements or arrangements regarding the Cash Collateral use or the
DIP Financing that are materially prejudicial to their interests, (ii) the DIP
Financing to the extent that it compels the Company to seek confirmation of a
specific plan of reorganization for which all or substantially all of the
material terms are set forth in the DIP Financing documentation or a related
document or (iii) the DIP Financing documentation or Cash Collateral order to
the extent that it expressly requires the liquidation of the Collateral prior to
a default under the DIP Financing documentation or Cash Collateral order. To the
extent the Liens securing the First Lien Obligations are subordinated to or pari
passu with such DIP Financing and the Second Lien Collateral Agent has not
raised any objections by reasons of any of the clauses (i) through (iii) above,
the Second Lien Collateral Agent will subordinate its Liens in the Collateral to
the Liens securing such DIP Financing (and all Obligations relating thereto) and
will not request adequate protection or any other relief in connection therewith
(except, as expressly agreed by the First Lien Collateral Agent or to the extent
permitted by Section 6.3).
     6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Collateral,
without the prior written consent of the First Lien Collateral Agent, unless a
motion for adequate protection permitted under Section 6.3 has been denied by
the Bankruptcy Court.
     6.3 Adequate Protection.
     (a) The Second Lien Collateral Agent, on behalf of itself and the Second
Lien Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

21



--------------------------------------------------------------------------------



 



     (1) any request by the First Lien Collateral Agent or the First Lien
Claimholders for adequate protection; or
     (2) any objection by the First Lien Collateral Agent or the First Lien
Claimholders to any motion, relief, action or proceeding based on the First Lien
Collateral Agent or the First Lien Claimholders claiming a lack of adequate
protection.
     (b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:
     (1) if the First Lien Claimholders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
Cash Collateral use or DIP Financing, then the Second Lien Collateral Agent, on
behalf of itself or any of the Second Lien Claimholders, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien will be subordinated to the Liens securing the First Lien Obligations and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement; and
     (2) in the event the Second Lien Collateral Agent, on behalf of itself or
any of the Second Lien Claimholders, seeks or requests adequate protection in
respect of Second Lien Obligations and such adequate protection is granted in
the form of additional collateral, then the Second Lien Collateral Agent, on
behalf of itself or any of the Second Lien Claimholders, agrees that the First
Lien Collateral Agent shall also be granted a senior Lien on such additional
collateral as security for the First Lien Obligations and for any Cash
Collateral use or DIP Financing provided by the First Lien Claimholders and that
any Lien on such additional collateral securing the Second Lien Obligations
shall be subordinated to the Lien on such collateral securing the First Lien
Obligations and any such DIP Financing provided by the First Lien Claimholders
(and all Obligations relating thereto) and to any other Liens granted to the
First Lien Claimholders as adequate protection on the same basis as the other
Liens securing the Second Lien Obligations are so subordinated to such First
Lien Obligations under this Agreement. Except as otherwise expressly set forth
in Section 6.1 or in connection with the exercise of remedies with respect to
the Collateral, nothing herein shall limit the rights of the Second Lien
Collateral Agent or the Second Lien Claimholders from seeking adequate
protection with respect to their rights in the Collateral in any Insolvency or
Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise).
     6.4 No Waiver. Subject to Sections 3.1(a) and (d), nothing contained herein
shall prohibit or in any way limit the First Lien Collateral Agent or any First
Lien Claimholder from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by the Second Lien Collateral Agent or any of the
Second Lien Claimholders, including the seeking by the Second Lien Collateral
Agent or any Second Lien

22



--------------------------------------------------------------------------------



 



Claimholders of adequate protection or the asserting by the Second Lien
Collateral Agent or any Second Lien Claimholders of any of its rights and
remedies under the Second Lien Loan Documents or otherwise.
     6.5 Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
First Lien Obligations (a “Recovery”), then such First Lien Claimholders shall
be entitled to a reinstatement of First Lien Obligations with respect to all
such recovered amounts. If this Agreement shall have been terminated prior to
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.
     6.6 Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
First Lien Obligations and on account of Second Lien Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Obligations
and on account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.
     6.7 Post-Petition Interest. (a) Neither the Second Lien Collateral Agent
nor any Second Lien Claimholder shall oppose or seek to challenge any claim by
the First Lien Collateral Agent or any First Lien Claimholder for allowance in
any Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of any First
Lien Claimholder’s Lien, without regard to the existence of the Lien of the
Second Lien Collateral Agent on behalf of the Second Lien Claimholders on the
Collateral.
     (b) Neither the First Lien Collateral Agent nor any other First Lien
Claimholder shall oppose or seek to challenge any claim by the Second Lien
Collateral Agent or any Second Lien Claimholder for allowance in any Insolvency
or Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the Second
Lien Collateral Agent on behalf of the Second Lien Claimholders on the
Collateral (after taking into account the First Lien Collateral).
     6.8 Waiver. The Second Lien Collateral Agent, for itself and on behalf of
the Second Lien Claimholders, waives any claim it may hereafter have against any
First Lien Claimholder arising out of the election of any First Lien Claimholder
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of
any cash collateral or financing arrangement or out of any grant of a security
interest in connection with the Collateral in any Insolvency or Liquidation
Proceeding.

23



--------------------------------------------------------------------------------



 



     6.9 Separate Grants of Security and Separate Classification. The Second
Lien Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
and the First Lien Collateral Agent for itself and on behalf of the First Lien
Claimholders, acknowledges and agrees that:
     (a) the grants of Liens pursuant to the First Lien Collateral Documents and
the Second Lien Collateral Documents constitute two separate and distinct grants
of Liens; and (b) because of, among other things, their differing rights in the
Collateral, the Second Lien Obligations are fundamentally different from the
First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that,
subject to Sections 2.1 and 4.1, all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Collateral (with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Second Lien Claimholders), the First Lien Claimholders shall
be entitled to receive, in addition to amounts otherwise distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest, including any additional interest payable
pursuant to the First Lien Credit Agreement, arising from or related to a
default, which is disallowed as a claim in any Insolvency or Liquidation
Proceeding) before any distribution is made in respect of the claims held by the
Second Lien Claimholders with respect to the Collateral, with the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
hereby acknowledging and agreeing to turn over to the First Lien Collateral
Agent, for itself and on behalf of the First Lien Claimholders, amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence (with respect to the payment of post-petition
interest), even if such turnover has the effect of reducing the claim or
recovery of the Second Lien Claimholders).
     SECTION 7. Reliance; Waivers; Etc.
     7.1 Reliance. Other than any reliance on the terms of this Agreement, the
First Lien Collateral Agent, on behalf of itself and the First Lien Claimholders
under its First Lien Loan Documents, acknowledges that it and such First Lien
Claimholders have, independently and without reliance on the Second Lien
Collateral Agent or any Second Lien Claimholders, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such First Lien Loan Documents and be bound by the terms
of this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the First Lien Credit Agreement or this
Agreement. The Second Lien Collateral Agent, on behalf of itself and the Second
Lien Claimholders, acknowledges that it and the Second Lien Claimholders have,
independently and without reliance on the First Lien Collateral Agent or any
First Lien Claimholder, and

24



--------------------------------------------------------------------------------



 



based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Second Lien Loan
Documents and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the
Second Lien Loan Documents or this Agreement.
     7.2 No Warranties or Liability. The First Lien Collateral Agent, on behalf
of itself and the First Lien Claimholders under the First Lien Loan Documents,
acknowledges and agrees that each of the Second Lien Collateral Agent and the
Second Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Second Lien Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided herein, the Second Lien Claimholders
will be entitled to manage and supervise their respective loans and extensions
of credit under the Second Lien Loan Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate. Except as
otherwise provided herein, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Obligations, acknowledges and agrees that the First Lien
Collateral Agent and the First Lien Claimholders have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the First
Lien Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided herein, the First
Lien Claimholders will be entitled to manage and supervise their respective
loans and extensions of credit under their respective First Lien Loan Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Second Lien Collateral Agent and the Second Lien Claimholders
shall have no duty to the First Lien Collateral Agent or any of the First Lien
Claimholders, and the First Lien Collateral Agent and the First Lien
Claimholders shall have no duty to the Second Lien Collateral Agent or any of
the Second Lien Claimholders, to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with the Company or any other Grantor (including
the First Lien Loan Documents and the Second Lien Loan Documents), regardless of
any knowledge thereof which they may have or be charged with.
     7.3 No Waiver of Lien Priorities. (a) No right of the First Lien
Claimholders, the First Lien Collateral Agent or any of them to enforce any
provision of this Agreement or any First Lien Loan Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Company or any other Grantor or by any act or failure to act by any First
Lien Claimholder or the First Lien Collateral Agent, or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the First Lien Loan Documents or any of the Second Lien Loan Documents,
regardless of any knowledge thereof which the First Lien Collateral Agent or the
First Lien Claimholders, or any of them, may have or be otherwise charged with.
     (b) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the First
Lien Loan Documents and subject to the provisions of Section 5.3(a)), the First
Lien

25



--------------------------------------------------------------------------------



 



Claimholders, the First Lien Collateral Agent and any of them may, at any time
and from time to time in accordance with the First Lien Loan Documents and/or
applicable law, without the consent of, or notice to, the Second Lien Collateral
Agent or any Second Lien Claimholders, without incurring any liabilities to the
Second Lien Collateral Agent or any Second Lien Claimholders and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the
Second Lien Collateral Agent or any Second Lien Claimholders is affected,
impaired or extinguished thereby) do any one or more of the following:
     (1) change the manner, place or terms of payment or change or extend the
time of payment of, or amend, renew, exchange, increase or alter, the terms of
any of the First Lien Obligations or any Lien on any First Lien Collateral or
guaranty thereof or any liability of the Company or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the First Lien Obligations, without any restriction
as to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the First Lien Collateral Agent or any of the First Lien Claimholders, the First
Lien Obligations or any of the First Lien Loan Documents; provided that any such
increase in the First Lien Obligations shall not increase the sum of the
Indebtedness constituting principal under the First Lien Credit Agreement and
the face amount of any letters of credit issued under the First Lien Credit
Agreement and not reimbursed to an amount in excess of the Cap Amount;
     (2) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the First Lien Collateral
or any liability of the Company or any other Grantor to the First Lien
Claimholders or the First Lien Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;
     (3) settle or compromise any First Lien Obligation or any other liability
of the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the First Lien
Obligations) in any manner or order; and
     (4) exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any First Lien Collateral and any security and any guarantor or any liability
of the Company or any other Grantor to the First Lien Claimholders or any
liability incurred directly or indirectly in respect thereof.
     (c) Except as otherwise provided herein, the Second Lien Collateral Agent,
on behalf of itself and the Second Lien Claimholders, also agrees that the First
Lien Claimholders and the First Lien Collateral Agent shall have no liability to
the Second Lien Collateral Agent or any Second Lien Claimholders, and the Second
Lien Collateral Agent,

26



--------------------------------------------------------------------------------



 



on behalf of itself and the Second Lien Claimholders, hereby waives any claim
against any First Lien Claimholder or the First Lien Collateral Agent, arising
out of any and all actions which the First Lien Claimholders or the First Lien
Collateral Agent may take or permit or omit to take with respect to:
     (1) the First Lien Loan Documents (other than this Agreement);
     (2) the collection of the First Lien Obligations; or
     (3) the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral. The Second Lien Collateral Agent, on behalf of itself and
the Second Lien Claimholders, agrees that the First Lien Claimholders and the
First Lien Collateral Agent have no duty to them in respect of the maintenance
or preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.
     (d) Until the Discharge of First Lien Obligations, the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Claimholders, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have under applicable
law.
     7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Claimholders
and the Second Lien Collateral Agent and the Second Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any First Lien Loan Documents
or any Second Lien Loan Documents;
     (b) except as otherwise expressly set forth in this Agreement, any change
in the time, manner or place of payment of, or in any other terms of, all or any
of the First Lien Obligations or Second Lien Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any First Lien Loan
Document or any Second Lien Loan Document;
     (c) except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guaranty thereof;
     (d) the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or

27



--------------------------------------------------------------------------------



 



     (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First Lien Collateral Agent, the First Lien Obligations, any First Lien
Claimholder, the Second Lien Collateral Agent, the Second Lien Obligations or
any Second Lien Claimholder in respect of this Agreement.
     SECTION 8. Miscellaneous.
     8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Loan Documents or the Second Lien
Loan Documents, the provisions of this Agreement shall govern and control.
     8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to the Second Lien
Collateral Agent or any Second Lien Claimholder subject to the Second Lien Loan
Documents, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Company or any Grantor constituting First Lien
Obligations in reliance hereof. The Second Lien Collateral Agent, on behalf of
itself and the Second Lien Claimholders, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. All references to the
Company or any other Grantor shall include the Company or such Grantor as debtor
and debtor-in-possession and any receiver or trustee for the Company or any
other Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.
This Agreement shall terminate and be of no further force and effect:
     (a) with respect to the First Lien Collateral Agent, the First Lien
Claimholders and the First Lien Obligations, the date of Discharge of First Lien
Obligations, subject to the rights of the First Lien Claimholders under
Section 6.5; and
     (b) with respect to the Second Lien Collateral Agent, the Second Lien
Claimholders and the Second Lien Obligations, upon the later of (1) the date
upon which the obligations under the Second Lien Credit Agreement terminate if
there are no other Second Lien Obligations outstanding on such date and (2) if
there are other Second Lien Obligations outstanding on such date, the date upon
which such Second Lien Obligations terminate.
     8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Collateral Agent or the First
Lien Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair

28



--------------------------------------------------------------------------------



 



the rights of the parties making such waiver or the obligations of the other
parties to such party in any other respect or at any other time. Notwithstanding
the foregoing, the Company shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected (which includes, but is not limited
to any amendment to the Grantors’ ability to cause additional obligations to
constitute First Lien Obligations or Second Lien Obligations as the Company may
designate).
     8.4 Information Concerning Financial Condition of the Company and its
Subsidiaries. The First Lien Collateral Agent and the First Lien Claimholders,
on the one hand, and the Second Lien Claimholders and the Second Lien Collateral
Agent, on the other hand, shall each be responsible for keeping themselves
informed of (a) the financial condition of the Company and the Guarantors and
all endorsers and/or guarantors of the First Lien Obligations or the Second Lien
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the First Lien Obligations or the Second Lien Obligations. The First Lien
Collateral Agent and the First Lien Claimholders shall have no duty to advise
the Second Lien Collateral Agent or any Second Lien Claimholder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event the First Lien Collateral Agent or any of the First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Second Lien Collateral Agent
or any Second Lien Claimholder, it or they shall be under no obligation:
     (a) to make, and the First Lien Collateral Agent and the First Lien
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;
     (b) to provide any additional information or to provide any such
information on any subsequent occasion;
     (c) to undertake any investigation; or
     (d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
     8.5 Subrogation. With respect to the value of any payments or distributions
in cash, property or other assets that any of the Second Lien Claimholders or
the Second Lien Collateral Agent pays over to the First Lien Collateral Agent or
the First Lien Claimholders under the terms of this Agreement, the Second Lien
Claimholders and the Second Lien Collateral Agent shall be subrogated to the
rights of the First Lien Collateral Agent and the First Lien Claimholders;
provided that, the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, hereby agrees not to assert or enforce all such rights
of subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Obligations has occurred. The Company acknowledges and
agrees that the value of any payments or distributions in cash, property or
other assets

29



--------------------------------------------------------------------------------



 



received by the Second Lien Collateral Agent or the Second Lien Claimholders
that are paid over to the First Lien Collateral Agent or the First Lien
Claimholders pursuant to this Agreement shall not reduce any of the Second Lien
Obligations.
     8.6 Application of Payments. All payments received by the First Lien
Collateral Agent or the First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Loan Documents. The Second Lien Collateral Agent,
on behalf of itself and the Second Lien Claimholders, assents to any extension
or postponement of the time of payment, subject to Section 5.3(a)(3), of the
First Lien Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security which
may at any time secure any part of the First Lien Obligations and to the
addition or release of any other Person primarily or secondarily liable
therefor.
     8.7 SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:
     (1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
     (2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
     (3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.8; AND
     (4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.
     (b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER
HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON

30



--------------------------------------------------------------------------------



 



LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
     (c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER FIRST LIEN LOAN DOCUMENT OR SECOND
LIEN LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR
WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.
     8.8 Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall also be sent to
the Second Lien Collateral Agent and the First Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth on Annex I hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.
     8.9 Further Assurances. The First Lien Collateral Agent, on behalf of
itself and the First Lien Claimholders under the First Lien Loan Documents, and
the Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders under the Second Lien Loan Documents, and the Company, agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
First Lien Collateral Agent or the Second Lien Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

31



--------------------------------------------------------------------------------



 



     8.10 APPLICABLE LAW. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     8.11 Binding on Successors and Assigns. This Agreement shall be binding
upon the First Lien Collateral Agent, the First Lien Claimholders, the Second
Lien Collateral Agent, the Second Lien Claimholders and their respective
successors and assigns.
     8.12 Specific Performance. Each of the First Lien Collateral Agent and the
Second Lien Collateral Agent may demand specific performance of this Agreement.
The First Lien Collateral Agent, on behalf of itself and the First Lien
Claimholders under the First Lien Loan Documents, and the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, hereby irrevocably
waive any defense based on the adequacy of a remedy at law and any other defense
which might be asserted to bar the remedy of specific performance in any action
which may be brought by the First Lien Collateral Agent or the First Lien
Claimholders or the Second Lien Collateral Agent or the Second Lien
Claimholders, as the case may be.
     8.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
     8.14 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
     8.15 Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
     8.16 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Claimholders and the Second Lien Claimholders. Nothing in this
Agreement shall impair, as between the Company and the other Grantors and the
First Lien Collateral Agent and the First Lien Claimholders, or as between the
Company and the other Grantors and the Second Lien Collateral Agent and the
Second Lien Claimholders, the obligations of the Company and the other Grantors
to pay principal, interest, fees and other amounts as provided in the First Lien
Loan Documents and the Second Lien Loan Documents, respectively.

32



--------------------------------------------------------------------------------



 



     8.17 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Collateral Agent and the First Lien Claimholders on the
one hand and the Second Lien Collateral Agent and the Second Lien Claimholders
on the other hand. None of the Company, any other Grantor or any other creditor
thereof shall have any rights hereunder and neither the Company nor any Grantor
may rely on the terms hereof. Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations and the Second Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.
[Remainder of this page intentionally left blank]

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

            First Lien Collateral Agent

GOLDMAN SACHS CREDIT PARTNERS L.P.
as First Lien Collateral Agent,
      By:        /s/ William W. Archer         Name:  William W. Archer       
Title:  Managing Director     

[INTERCREDITOR AGREEMENT]

 



--------------------------------------------------------------------------------



 



            Second Lien Collateral Agent

THE BANK OF NEW YORK,
as Second Lien Collateral Agent
      By:        /s/ Stephen C. Jerard         Name:  Stephen C. Jerard       
Title:  Vice President     

[INTERCREDITOR AGREEMENT]

 



--------------------------------------------------------------------------------



 



              Acknowledged and Agreed to by:    
 
            The Company        
 
            DAY INTERNATIONAL, INC.        
 
           
By:
       /s/ Thomas J. Koenig        
 
           
 
  Name: Thomas J. Koenig      
 
  Title: Vice President and CFO      

[INTERCREDITOR AGREEMENT]

 